Citation Nr: 0121108	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to May 
1970.  Service personnel records reflect the veteran received 
numerous citations and awards, including the Combat Action 
Ribbon.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, granted entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling, effective from April 2, 
1997.  The veteran subsequently filed a notice of 
disagreement as to the assigned rating evaluation.  A 
statement of the case was issued in April 1998 and a 
substantive appeal was filed in April 1998.

In a February 1999 decision, the Board remanded the issue of 
entitlement to an evaluation in excess of 30 percent for PTSD 
to the RO for further development.  The requested development 
having been completed, the case has now been returned to the 
Board for appellate consideration.  

The Board notes that in January 2001, the veteran filed a 
claim seeking entitlement to service connection for type II 
Diabetes Mellitus, claimed as secondary to herbicide 
exposure.  This claim is referred to the RO for appropriate 
consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has experienced total occupational and social 
impairment due to PTSD.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § § 1155, 5107 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § § 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes two 
VA examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an evaluation in excess 
of 30 percent for service-connected PTSD.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record, which shows substantial compliance 
with the notice/assistance provisions of the new legislation, 
the Board finds no prejudice to the veteran by proceeding 
with appellate review.  

Factual Background

A review of the record reflects private treatment records 
dating from 1992 to 1997 demonstrating relevant diagnoses of 
anxiety and treatment with Valium.  The records also note 
several job changes by the veteran.  

Upon VA examination dated in April 1997, the veteran reported 
getting into many conflicts with his commanders, fellow 
servicemen, and doctors during his military service.  The 
veteran reported experiencing dreams and intrusive thoughts 
about a little girl he befriended while in Vietnam, who was 
subsequently killed.  The examiner noted the veteran was 
sobbing during this portion of the interview to the point 
that it was almost impossible to get a reliable history from 
him.  It was noted the veteran isolated himself and had no 
friends.  He was described as very jumpy and irritable.  It 
was also noted that the veteran had three daughters whom he 
had not seen in over ten years because he did not want to 
have anything to do with anyone.  The examiner noted the 
veteran was married to his third wife and currently off of 
work.  The veteran had been seeing a private psychiatrist, 
but discontinued treatment after being teased about it at 
work.  

The examiner described the veteran as very tremulous in a 
coarse manner, worse upon intentional movement of the hands 
and holding up of the head.  The veteran was quite depressed 
and sobbing openly when talking about some of his Vietnam 
experiences.  The examiner described the veteran's speech as 
not exactly circumstantial, but certainly taking longer than 
necessary to tell a story.  There was no evidence of 
psychotic thought, mood, or perceptual disorder.  Sensorium 
and memory were intact and intelligence was average.  
Judgment and insight were fair.  The veteran was not 
homicidal or suicidal.  The examiner opined that the veteran 
probably had major depression as well as some of the symptoms 
of PTSD.  The examiner also opined that the veteran probably 
had at least a passive aggressive personality disorder or 
perhaps even a borderline personality disorder.  He noted 
that the veteran's losses and experiences in combat and 
responses to the same were strongly influenced by his chronic 
personality characteristics.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 45, based on the 
fact that the veteran continued to be obsessed with things 
that happened to him in Vietnam and had an inability to make 
friends or reasonably keep a job for any good length of time 
without getting into severe conflict with his employer.  The 
examiner noted the veteran had already threatened to kill his 
boss at work and this was not the first time he had 
threatened a supervisor as it had also happened in Vietnam.  

A private disability evaluation dated in November 1997 notes 
a history of panic attacks since Vietnam service and 
difficulty getting along with others.  The veteran's eye 
contact was described as intermittent.  It was noted that the 
veteran checked the locks on his doors and windows several 
times during the day and night.  The veteran also reported 
experiencing auditory hallucinations, hyperventilation, cold 
sweats, and recurring and intrusive recollections of combat 
experiences.  The veteran denied paranoia or delusions.  
Relevant diagnoses of PTSD and moderate major depression were 
noted.  A GAF score of 46 with serious symptoms was also 
noted.  

VA treatment records dated in 1997 reflect symptoms of 
depression, sleep difficulty, isolation, daily flashbacks and 
nightmares as well as a pronounced startle response.  The 
veteran also reported hearing voices.  It was noted the 
veteran had limited ability to identify feelings other than 
anger.  It was also noted that he had some problems with 
memory retention, questionably due to Valium withdrawal and 
stress.  A VA hospital summary dated from April to May 1997 
reflects a relevant diagnosis of PTSD.  It was noted the 
veteran had a depressed mood with feelings of guilt and 
hopelessness.  The veteran reported difficulty sleeping as 
well as nightmares, flashbacks, and nightsweats.  He also 
reported being easily startled and constantly hyperalert.  
The veteran reported being very nervous around people.  He 
also reported feeling homicidal towards his boss with a plan 
to kill him, but no intent.  A December 1997 clinical record 
noted suicidal ideation.  

In an October 1997 rating decision, the veteran was awarded 
service connection for PTSD, evaluated as 30 percent 
disabling, effective from April 2, 1997.  

VA treatment records dated from 1998 to 1999 reflect 
continued treatment for PTSD as well as continued symptoms of 
depression and auditory hallucinations.

Upon VA PTSD examination dated in June 1999, it was noted 
that the veteran had been working at a motel for the last six 
to seven months.  The veteran reported continued symptoms of 
nightmares and intrusive thoughts.  He also reported 
experiencing crying spells and restlessness at night.  It was 
noted the veteran was unable to sleep and sometimes went 
outside during the night.  Panic and anxiety attacks were 
also noted.  It was noted the veteran was easily reminded of 
his wartime experiences and had trouble getting along with 
others.  He had no close friends other than his wife.  The 
examiner noted the veteran remained argumentative and 
irritable with no social contact.  It was noted the veteran 
continued to threaten others and had recently threatened to 
beat up the desk clerk at the motel because she put a chair 
in his way.  

The examiner described the veteran as initially 
uncooperative, sarcastic, and cynical.  The veteran was 
tearful when reminded of the little girl killed in Vietnam.  
He did not want to speak about that incident anymore.  His 
mood was angry, hostile, and depressed.  There was no 
evidence of psychotic thought, mood, or perceptual disorder.  
The veteran was not actively suicidal or homicidal.  Judgment 
and insight were noted as rather poor.  The examiner opined 
that the veteran's Axis I diagnosis remained much the same as 
in 1997 and that it was probably related to PTSD along with 
symptoms of major depression.  The examiner also opined that 
the veteran had a substantial personality disorder.  It was 
noted the veteran had a job at that time, but it did not 
sound like a very peaceful situation.  A GAF score of 45 was 
noted.  The examiner further opined that he suspected the 
veteran had had a personality disorder problem since 
childhood.  His approach to life in dealing with other people 
substantially affected his ability to get along with others 
and maintain employment for long stretches of time.  The 
examiner stated that he suspected half of this was due to the 
veteran's experiences in Vietnam, with the other half due to 
his long-standing personality disorder characteristics.  

An August 1999 statement from P. Y., a private physician, 
reflects that the veteran had been treated since 1992 for 
PTSD with symptoms of hyperalertness, exaggerated startle 
response, sleep disturbances, and difficulty concentrating.  
Treatment with both psychotherapeutic modalities and 
medication was noted.  It was also noted that the veteran's 
condition seemed stable at that time, but he did have 
recurrences from time to time.  

A November 1999 statement from Dr. P. Y. indicates that a 
professional and personal rapport had been established with 
the veteran during the period from 1992 to 1997 and that he 
continued to counsel the veteran regarding his PTSD even 
after the veteran's VA hospitalization.  During those 
sessions, the veteran was able to ventilate his anger, 
frustrations, fears, and concerns regarding his Vietnam 
experience.  

VA treatment records dated in 2000 reflect continued 
difficulty sleeping.  It was also noted the veteran was 
working full-time.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. at 126.

The veteran's service connected PTSD is currently evaluated 
as 30 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, which provides that a 30 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Following a thorough consideration of the evidence of record, 
the Board is compelled to conclude that the veteran's 
disability picture more nearly approximates to a 100 percent 
evaluation as it demonstrates total occupational and social 
impairment.  The medical evidence of record indicates that 
the veteran is demonstrably unable to retain employment or 
engage in any sort of social interaction.  The April 1997 VA 
examiner noted the veteran had a GAF score of 45 with an 
inability to make friends or reasonably keep a job for any 
good length of time without getting into severe conflict with 
his employer.  The examiner noted the veteran had already 
threatened to kill his supervisor.  

Those findings are consistent with the November 1997 private 
disability evaluation and the June 1999 VA examination 
report, which also noted GAF scores of 46 and 45, 
respectively.  In June 1999, the VA examiner noted that the 
veteran remained argumentative and irritable with no social 
contact and no close friends other than his wife.  The 
examiner stated that the veteran had a job at that time, but 
it did not sound like a very peaceful situation as the 
veteran had already threatened to beat up a coworker for 
placing a chair in his way.  

The Board recognizes that the veteran's PTSD disability 
picture does not meet each of the criteria for a 100 percent 
schedular evaluation; however, the Court has previously held 
that the criteria in Diagnostic Code 9411 are each 
independent bases for granting a 100 percent evaluation.  See 
Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  

The Board also recognizes that the evidence suggests that 
some of the veteran's psychiatric symptomatology may be due 
to a personality disorder.  The June 1999 VA examiner noted 
that the veteran's approach to life in dealing with other 
people substantially effected his ability to get along with 
others and maintain employment for long stretches of time.  
He further opined that half of this was due to the veteran's 
experiences in Vietnam, with the other half due to his long-
standing personality disorder characteristics.  With all 
reasonable doubt resolved in the veteran's favor, it is not 
unreasonable to conclude that PTSD is largely responsible for 
the veteran's inability to retain gainful employment and for 
his social isolation.

	The need to distinguish the effects of one condition 
from those of
	another is not unique to mental disorders, but occurs 
whenever two
	conditions, one service-connected and one not, affect 
similar functions
	or anatomic areas.  When it is not possible to separate 
the effects of the 
	conditions, VA regulations at 38 C.F.R. § 3.102, which 
require that
	reasonable doubt on any issue be resolved in the 
claimant's favor,
	clearly dictate that such signs and symptoms be 
attributed to the
	service-connected condition.  See 61 Fed. Reg. 52698 
(commentary
	accompanying amendments to VA regulations governing the 
rating of
	mental disorders).

Thus, the Board concludes that the assignment of a 100 
percent schedular rating is warranted pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 for the veteran's service-
connected PTSD.  

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

As the Board has herein assigned one increase for the entire 
appeal period, the question of staged ratings has not been 
decided as prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. at 392-394.



ORDER

Entitlement to a 100 percent schedular rating for PTSD is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

